DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   In line 4, please replace “the weight” with “a weight”.  

Claim 1 is objected to because of the following informalities:   In line 7, please replace “the basis” with “a basis”.  

Claim 1 is objected to because of the following informalities:   In line 8, please replace “the basis” with “a basis”.  

Claims 2-14 are objected to because of the following informalities:   In line 1 of each claim, please insert “elastomer” prior to “composition”.   

Claim 2 is objected to because of the following informalities:   In line 1, please insert “terpolymer” after “PEDM”.  

Claim 4 is objected to because of the following informalities:   In line 1, please insert “terpolymer” after “PEDM”.  

Claim 5 is objected to because of the following informalities:   In line 1, please insert “terpolymer” after “PEDM”.  

Claim 5 is objected to because of the following informalities:   In line 2, delete “the” which precedes “propylene”, delete “the” which precedes “ethylene”, and delete “the” which precedes “diene”.  

Claim 5 is objected to because of the following informalities:   Although claim construction utilizing the term “such as” is no longer considered egregious, rewriting the limitation of preferable embodiments of tetrahydroindacenyl group (page 4, line 1) as a separate, dependent claim is recommended.

Claim 5 is objected to because of the following informalities:   Although claim construction utilizing the term “such as” is no longer considered egregious, rewriting the limitation of preferable embodiments of tetrahydroindacenyl group (page 4, line 1) as a separate, dependent claim is recommended.

Claim 5 is objected to because of the following informalities:   On page 4, line 5, please replace “ligand” with “group” so that claim language is consistent with that on page 4, line 1.  

Claim 5 is objected to because of the following informalities:   Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiment of ring substitution position (page 4, line 6) as a separate, dependent claim is recommended.

Claim 5 is objected to because of the following informalities:   Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiment of geminal substitution (page 4, line 6) as a separate, dependent claim is recommended.

Claim 5 is objected to because of the following informalities:   Although claim construction utilizing the term “preferably” and “for example” is no longer considered egregious, rewriting the limitation of preferable embodiment of transition metal (page 4, line 7) as a separate, dependent claim is recommended.

Claim 5 is objected to because of the following informalities:   Although claim construction utilizing the term “preferably” and “for example” is no longer considered egregious, rewriting the limitation of preferable embodiment of metal oxidation state (page 4, line 15) as a separate, dependent claim is recommended.

Claim 7 is objected to because of the following informalities:   In line 5, please replace “and norbornadiene” with “or norbornadiene”.  

Claim 9 is objected to because of the following informalities:   In line 3, please replace “the total” with “a total”.  

Claim 10 is objected to because of the following informalities:   In line 1, please insert “one or more” prior to “C3”.   

Claim 11 is objected to because of the following informalities:   In line 1, please insert “one or more” prior to “C3”.   

Claim 14 is objected to because of the following informalities:   In line 2, delete “from”.   

Claim 15 is objected to because of the following informalities:   In line 3, please insert “elastomeric” prior to “composition”.   

Claim 16 is objected to because of the following informalities:   In line 1, please insert “at least partially crosslinked elastomeric” prior to “composition”.   

Claim 17 is objected to because of the following informalities:   In line 2, please replace “the range” with “a range”.  

Claims 17-21 are objected to because of the following informalities:   In line 1 of each claim, please insert “elastomeric” prior to “composition”.   

Claim 21 is objected to because of the following informalities:   In line 4, please replace “the additive” with “an additive”.  

Claim 21 is objected to because of the following informalities:   In line 7, please insert “elastomeric” prior to “composition”.   

Claim 22 is objected to because of the following informalities:   In line 1, delete “compound”.   

Claim 22 is objected to because of the following informalities:   In line 3, please insert “terpolymer” after “PEDM”.  

Claim 23 is objected to because of the following informalities:   In line 1, delete “compound”.   

Claim 25 is objected to because of the following informalities:   In line 4, please replace “the weight” with “a weight”.  

Claim 25 is objected to because of the following informalities:   In line 7, please replace “the basis” with “a basis”.  

Claim 25 is objected to because of the following informalities:   In line 8, please replace “the basis” with “a basis”.  

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 5, 7, 8, 10-12, 15, 20, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blok et al. (WO 2016/053541).
Table 6 of Blok et al. discloses a rubber composition comprising 30 phr of a first PEDM terpolymer containing 5.4 wt % of ethylene and 0.9 wt % of 5-ethylidene-2-norbornene, 70 phr of a second PEDM terpolymer containing 11.3 wt % of ethylene and 2.3 wt % of 5-ethylidene-2-norbornene, and 15 phr of carbon black.  The ethylene content of the second PEDM terpolymer is greater than that of the first PEDM terpolymer.  Present claim 5 is drawn to a PEDM terpolymer that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
  
Claims 1, 5, 7-12, 15, 20-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta et al. (US 7,390,866); evidence furnished in Table 1 of Sahnoune et al. (US 2007/0129493).
Sample 7-5 in Table 7-1 of Datta et al. discloses a rubber composition comprising 45 g (26 phr) of a PEDM terpolymer containing 12.73 wt % of ethylene and 2.4 wt % of 5-ethylidene-2-norbornene and 125 g (73 phr) of an EPDM rubber commercially available as V2504 and containing 57.5 wt % of ethylene and 4.7 wt % of 5-ethylidene-2-norbornene; see also Table 1 in Sahnoune et al.  The ethylene content of the EPDM rubber is greater than that of the PEDM terpolymer.  The rubber composition further comprises 60 g (35 phr) of carbon black and Sunpar 150 paraffinic oil.  The components of the rubber composition were blended at a temperature in a range of 180-200 ºC, and subsequently the rubber composition was compounded with a cure package and vulcanized at 170 ºC.  Present claim 5 is drawn to a PEDM that is described in product-by-process format.  It is well settled that where product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  Furthermore, the patentability of a product claim rests on the product formed, not on the method by which it was produced.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).      
The rejection is anticipatory since multiple references are permitted under 35 U.S.C. 102 when the extra reference is cited to show that a characteristic not disclosed in the reference is inherent.  Note that the critical date of extrinsic evidence need not antedate the filing date.  See MPEP § 2131.01.  

Claims 6, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 7,390,866).
The discussion of the disclosure of the prior art from preceding paragraph 37 is incorporated here by reference.  Reference is silent with regard to the tack force, green strength, and tensile strength of the elastomeric composition.  In view of the fact that the elastomeric composition is substantially the same as that described in instant claims, one of ordinary skill in the art would reasonably expect the elastomeric composition to exhibit substantially the same rheological properties.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Furthermore, since the PEDM terpolymer is the same in constitution as that required in instant claims, one of ordinary skill in the art would expect the PEDM terpolymer to exhibit claimed properties, especially since these properties are, at least in part, governed by the constitution of the PEDM terpolymer.

Claims 1, 7-22, 24, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dharmarajan et al. (US 11,053,381).
Example 7 in Table 2 of Dharmarajan et al. discloses a series of elastomeric compositions comprising 10 phr of a PEDM terpolymer, wherein the PEDM terpolymer contains 15 wt % of ethylene and 2.9 wt % of 5-ethylidene-2-norbornene, and 90 phr of an ethylene-based polymer containing 65 wt % of ethylene and propylene, commercially available as Vistalon 706.  The ethylene content of the ethylene-based polymer is greater than that of the PEDM terpolymer.  According to inventors, inventive PEDM terpolymer exhibits a Hf of less than 1 J/g and a crystallinity in a range of 0.1 to 5 % (claims 5 and 6), and the elastomeric composition has a tack of about 4,000 Pa or greater, a green strength 25 % modulus of about 1.7 MPa or greater, and a tensile strength at break (claims 19 and 20).  Table 2 discloses a rubber composition prepared from 100 phr of an elastomeric composition, 60 phr of carbon black, paraffinic process oil having a viscosity of 80-600 cSt at 40 ºC, and vulcanization package to form a rubber composition.  The rubber composition is prepared in a two-stage process in which a master batch is prepared at a 70 ºC in a single pass, followed by mixing a curative into the master batch at 30 ºC.  Inventive elastomeric compositions find use in manufacture of a transmission belt.  As shown in Figure 1, the elastomeric composition that constitutes the transmission belt adheres to a band of reinforcing polyester cord.     
      
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dharmarajan et al. (US 11,053,381).
The discussion of the disclosure of the prior art from preceding paragraph 39 is incorporated here by reference.  Reference is silent with regard to the tack force of the elastomeric composition.  In view of the fact that the elastomeric composition is substantially the same as that described in instant claims, one of ordinary skill in the art would reasonably expect the elastomeric composition to exhibit substantially the same tack force property.  Since the PTO cannot conduct experiments, the burden of proof is shifted to the Applicants to establish an unobviousness difference.  In re Fitzgerald, 619 F.2d. 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112-2112.02.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  

Claims 1, 7-16, 20, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dharmarajan et al. (US 11,390,734).
Table 3 of Dharmarajan et al. discloses a series of elastomeric compositions comprising from 5 to 20 phr of a PEDM terpolymer, wherein the PEDM terpolymer contains 15 wt % of ethylene and 2.9 wt % of 5-ethylidene-2-norbornene, and 80 to 95 phr of an ethylene-based polymer containing 55 wt % of ethylene, propylene, and 7.5 wt % of 5-ethylidene-2-norbornene.  The ethylene content of the ethylene-based polymer is greater than that of the PEDM terpolymer.  According to inventors, inventive PEDM terpolymer exhibits a Hf of less than 1 J/g (col. 7, line 59) and a crystallinity in a range of 0.1 to 5 % (col. 8, line 8).  Rubber compositions are prepared using 100 phr of an elastomeric composition, 100 phr of carbon black, mineral filler, paraffinic process oil having a viscosity of 80-600 cSt at 40 ºC, and vulcanization package to form a rubber composition (Table 2).      

Claims 1, 7-16, 20, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dharmarajan et al. (2021/0371634; relying on provisional filing date of December 8, 2017).
Example 2 in Table 3 of Dharmarajan et al. discloses an elastomeric composition comprising 10 phr of a PEDM terpolymer, wherein the PEDM terpolymer contains 15 wt % of ethylene and 2.9 wt % of 5-ethylidene-2-norbornene, and 90 phr of an ethylene-based polymer containing 55 wt % of ethylene, propylene, and 7.5 wt % of 5-ethylidene-2-norbornene.  The ethylene content of the ethylene-based polymer is greater than that of the PEDM terpolymer.  According to inventors, inventive PEDM terpolymer exhibits a Hf of less than 1 J/g (paragraph [0037]) and a crystallinity in a range of 0.1 to 5 % (paragraph [0035]).  Rubber compositions are prepared using 100 phr of an elastomeric composition, 100 phr of carbon black, mineral filler, paraffinic process oil having a viscosity of 80-600 cSt at 40 ºC, and vulcanization package to form a rubber composition (Table 2).      

Claims 2-4 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of cited references teaches an elastomeric composition in which a PEDM terpolymer comprises two or more propylene-based copolymers or in which an ethylene-based copolymer comprises two or more ethylene-based copolymers.  None of references teaches the process set forth in claim 23.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 7-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9-20, 23, and 24 of U.S. Patent No. 11,053,381.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same belt made from a rubber composition comprising a 5-30 phr of a PEDM terpolymer containing 13-40 wt % of alpha olefin and 1-10 wt % of diene, and 70-95 phr of an ethylene based copolymer having an ethylene content different than that of the PEDM terpolymer, and wherein the PEDM terpolymer has a Hf of less than 1 J/g and a crystallinity in a range of 0.1-5 %.    

Claims 1, 7-11, 13-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 10-19 of U.S. Patent No. 11,390,734.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patent claims are drawn to substantially the same composition comprising a 5-20 phr of a PEDM terpolymer containing 5-40 wt % of alpha olefin and 1-10 wt % of diene, and 80-95 phr of an ethylene based copolymer having an ethylene content different than that of the PEDM terpolymer, and wherein the PEDM terpolymer has a Hf of less than 1 J/g and a crystallinity in a range of 0.1-5 %.    






Claims 1, 7-11, 13-16, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 12-21, and 25 of copending Application No. 16/770,679.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Coepnding claims are drawn to substantially the same composition comprising a 5-40 phr of a PEDM terpolymer containing 5-20 wt % of alpha olefin and 0.5-5 wt % of diene, and 60-95 phr of an ethylene based copolymer having an ethylene content different than that of the PEDM terpolymer, and wherein the PEDM terpolymer has a Hf of less than 1 J/g and a crystallinity in a range of 0.1-5 %.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7-11, 13-16, 18, and 20 are directed to an invention not patentably distinct from claims 1, 2, 8, 9, 12-21, and 25 of commonly assigned Application No. 16/770,679 for the same reasons set forth in preceding paragraph 49.  
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/770,679, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 30, 2022